- Case 220-6 yee Document 65 Filed oe” Page 1 of 2

 

 

 

 

FILED ___ LODGED
“FERECEIVED ___ COPY
(Rev, 62/13} |
aug 09 2021 YP
UNITED STATES DISTRICT COURT | cierk us DISTRICT COURT ;
DISTRICT OF ARIZONA |
FOR THE DISTRICT OF ARIZONA BY DEPUTY !
United States of America, WARRANT FOR ARREST
Vv.
CASE NUMBER: 2:20CR626-DWL-001
Brannen Sage Mehaffey

 

To: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest Brannen Sage Mehaffey and bring him forthwith
to the nearest magistrate to answer a Pretrial Services Violation Petition charging him with 18
U.S.C. 956(a)(3)(B)-(C) and (c)(4)(A)(i) and (B) - Money Laundering; 18 U.S.C. 1956(a)(3)(B)-
(C) and (c)(4)(A)(i) - Money Laundering; and 31 USC 5324(a)(1), (3) and (d)(2), 18:2(b), and 31
C.F.R. 103.11(gg) -Structuring Financial Transactions,

VIOLATION OF RELEASE CONDITIONS

 

 

 

Michelle H. Burns United States Magistrate Judge

Name of Issuing Officer Title of Issuing Officer
Mls Pyrsrr— July 9, 2021 at Phoenix, Arizona
" Signature of Issuing Officer Date and Location

(By) Deputy Clerk

Bail fixed at$ No Bail

 

 

RETURN
This warrant was received and executed with the arrest of the above-named defendant at:

 

 

Date Received Name and Title of Arresting Officer | Signature of Arresting Officer
o7/ \ z/ zoz|

 

 

 

 

 

 

 
Case 220-6 yee DWE Document 65 Filed oe Page 2 of 2

 

 

Date of Arrest

 

Lecstecren\*
AUST» , Tx’

 

ACERS |
LS. AAAS SES =!

 

 

ok z/: zoe |

~2-
